WOODLEY, Judge.
This is a habeas corpus proceeding originally presented to this Court seeking release from confinement under an order of a district judge adjudging the petitioner in contempt of court and ordering his confinement in jail for 24 hours and until a fine of $100 was paid.
After we set the case for hearing on the question of whether the writ should issue, the petitioner filed in this Court his affidavit to the effect that he had satisfied the judgment of contempt and requested that his petition for writ of habeas corpus be dismissed.
The question being moot, the request is granted and the petition for habeas corpus is dismissed.